PER CURIAM:
This claim was submitted upon a written stipulation to the effect that the respondent is liable for damages in the sum *398of $1,804.07, based upon the following facts. The claimant is the owner of real property located at 810 Neville Street, in Beckley, Raleigh County, West Virginia. On January 25, 1981, the road adjacent to claimant’s property was widened after a portion of the property was condemned. In the process of excavation, the claimant’s sewer line was crushed, .damaging claimant’s property and necessitating re-excavation and re-concreting of the pavement. The damage sustained by the claimant was the result of the negligence of the respondent, and the Court therefore makes an award to the claimant in the amount stipulated.
Award of $1,804.07.